                  Case: 1:19-cv-00196-SO Doc #: 1-3 Filed: 01/25/19 1 of 5. PageID #: 14
                                                                                                       David R. Posteraro | Partner
                                                                                                Direct:216.736.7218 | drp@kjk.com
                                                                                      One Cleveland Center | 1375 East Ninth Street
                                                                                           29th Floor | Cleveland, Ohio 44114-1793
                                            I
KOHRMAN JACKSON KRANTZ                                             Main: 216.696.8700 | Toll-free: 888.696.8700 | Fax: 216.621.6536



January 2, 2019

VIA EMAIL AND REGISTERD MAIL [khaustov-amz@mail.ru]

Khaustov-amz
Attn: Yan Khaustov
Ul. Komsomolskaya 12 kv. 2
poselok Khelyulya Sortavala oblast
186760
Russia


                     THIS LETTER CONTAINS A WRITTEN DEMAND THAT YOU CEASE CERTAIN UNLAWFUL
                     ACTIVITIES. IF YOU DO NOT RESPOND TO THIS LETTER BY SIGNING AND RETURNING
                  THE ENCLOSED MUTUAL SETTLEMENT, RELEASE AND WAIVER, A LAWSUIT WILL BE FILED
                  AGAINST YOU. IF YOU ARE REPRESENTED BY LEGAL COUNSEL YOU SHOULD IMMEDIATELY
                                                FORWARD THIS LETTER TO THAT REPRESENTATIVE.


                   Re:       The NOCO Company
                             Infringement of Intellectual Property and Other Rights

Dear Mr. Khaustov:

We are legal counsel to The NOCO Company (“NOCO”), a leading designer, manufacturer and
seller of quality batteries and related products.

In business for over eighty years, NOCO is recognized by consumers as a leader in the quality
battery products industry. NOCO has used the trade name NOCO and the trademark NOCO® to
identify its high quality batteries and related products. NOCO’s continuous, widespread
advertisement, use and promotion of the NOCO Trademark has come to symbolize invaluable
goodwill. In addition, NOCO is the owner of multiple registered trademarks employing the word
NOCO including the registered trademarks NOCO®, NOCO GENIUS®, NOCO GENIUS BOOST®,
and others in connection with the sale of its products in retail stores, on-line, and on its website
at: http://www.noco.com (the “Trademarks”).




{K0707343.1}
...............                         .
  TIT MERITAS
                  LAW FIRMS WORLDWIDE                          KJK.COM                             CLEVELAND + COLUMBUS


                                                                                                          Exhibit C
             Case: 1:19-cv-00196-SO Doc #: 1-3 Filed: 01/25/19 2 of 5. PageID #: 15
                                 1375 East Ninth Street | One Cleveland Center, 29th Floor | Cleveland, Ohio 44114
                                                               Main: 216.696.8700 | Toll-free: 888.696.8700 | 216.621.6536

KOHRMAN JACKSON KRANTZ




In addition, NOCO has developed and publishes content, including photographic images, in
connection with its sale of products that are protected under United States and international
law (the “Copyrighted Images”).

NOCO uses a network of authorized resellers to sell its products. NOCO only works with and
sells to those resellers who, as authorized resellers, are permitted to use NOCO’s Trademarks,
Copyrighted Images, and other intellectual property in connection with the sale of NOCO
products. These authorized resellers are contractually obligated to comply with NOCO policies
and procedures including NOCO’s resale policies. Moreover, only authorized resellers may
extend the valuable consumer warranty protections offered by NOCO.

In addition, to protect consumers and authorized resellers, its valuable Trademarks,
Copyrighted Images, intellectual property, brand reputation and goodwill, NOCO has
implemented a Minimum Advertised Priced Policy (the “MAP Policy”). The MAP Policy can be
found at https://no.co/map-policy. MAP Policy prices are enclosed and can be downloaded at
https://no.co/x/MAP.

NOCO monitors both authorized resellers and unauthorized sellers for compliance with NOCO’s
policies, acceptable use of NOCO’s Trademarks, Copyrighted Images, other intellectual
property, and compliance with NOCO’s warranty protections. This activity ensures that both
authorized resellers and consumers are protected against unauthorized sales of NOCO
products.

You are advertising NOCO products, infringing upon NOCO’s Trademarks and Copyrighted
Images, and in violation of the MAP Policy and NOCO’s intellectual property and other rights.
Evidence of that activity is set forth below:

am__!li.on                                                                                                                           v •••   lnd   Dul, .. u ... k

�.....                .                                                                                             ..   -- ••.•••       ·-· ... -              "\-!, ...




                                                                                                                                               __
                                          •• Home Gitt Gulde, fitnus,Sponsillr.Outdoor --


                                   ��� �nlU$ GEN4 40 Amp 4·Bank Wa!erproof Smar! On-Board llattery Charger                                   ...... li:lnti1•·--
                                                                                                                                             .....
                                     _-   .....,._  _ ..              ..       ..__      ,      ,
                                                                                                                  -----
                                     ==:.;-::::_-=:;::=.:.=:=:=:..:.=,::=::::::.::::.;..�..:.::- .._ .......... - ..... -,._ ...
                                                                                                                                             -•-•--•-
                                                                                                                                             w-••--••o.-
                                                                                                                                             ..
                                                                                                                                              _...._ ,_._  ..
                                                                                                                                                                _
                                                                                                                                             0no,, ........... k-
                                                                                                                                             ·- . -�-..
                                                                                                                                             _.,,.

                                     ·-----·-----
                                    .... -·-·-

                                                   --
                                                   ..oco-.......__,._,_w..-......,0.,.-.,




                                                                                                                                         __
                                                                                                                                         ��
                                                                                                                                             ��
                                                                                                                                         -.. .._,____.. __
                                                                                                                                                  _. ...
                                                                                                                                                           -WKM




{K0707343.1}                                             Page 2 of 5                                                        KJK.COM
         Case: 1:19-cv-00196-SO Doc #: 1-3 Filed: 01/25/19 3 of 5. PageID #: 16
                               1375 East Ninth Street | One Cleveland Center, 29th Floor | Cleveland, Ohio 44114
                                                   Main: 216.696.8700 | Toll-free: 888.696.8700 | 216.621.6536




You are hereby advised immediately and forever to cease selling any and all NOCO products
and to sign the attached Mutual Settlement, Release and Waiver. Failure to return the
Mutual Settlement, Release and Waiver within seven (7) days of this letter will result in a
lawsuit being filed against you.

IMPORTANT

If you wish to be allowed to sell NOCO products in the future, please be advised of the
following:

     1. Your request to continue to sell NOCO products must be sent via email to
        bpg@kjk.com or, if made in writing, sent to:

               Brand Compliance Request
               c/o Kohrman Jackson & Krantz LLP
               1375 East Ninth Street
               One Cleveland Center
               29th Floor
               Cleveland, Ohio 44114
               Attn: Brand Compliance Administrator

     2. You must provide proof that you have made all NOCO products offered for sale MAP
        compliant on each and every platform on which you offer such products. Failure to do
        so will result in the denial of your request and is non-negotiable; and

     3. You must agree to abide by MAP in the future and comply with all other NOCO
        policies applicable to resellers of NOCO brand products.

THIS CORRESPONDENCE DOES NOT PURPORT TO BE A COMPLETE STATEMENT OF THE LAW,
THE FACTS, OUR CLIENT’S RIGHTS OR POTENTIAL CLAIMS AND IS WITHOUT PREJUDICE TO
THEIR LEGAL AND EQUITABLE RIGHTS, ALL OF WHICH ARE EXPRESSLY RESERVED.




{K0707343.1}                                   Page 3 of 5                                     KJK.COM
          Case: 1:19-cv-00196-SO Doc #: 1-3 Filed: 01/25/19 4 of 5. PageID #: 17

                               1375 East Ninth Street | One Cleveland Center, 29th Floor | Cleveland, Ohio 44114
                                                   Main: 216.696.8700 | Toll-free: 888.696.8700 | 216.621.6536

KOHRMAN JACKSON KRANTZ




If you have any questions, please contact the undersigned or Sean Malone of our office at (216)
736-7237 or at spm@kjk.com.

Sincerely,




David R. Posteraro

Enclosure

Copy: Sean P. Malone




{K0707343.1}                                   Page 4 of 5                                     KJK.COM
          Case: 1:19-cv-00196-SO Doc #: 1-3 Filed: 01/25/19 5 of 5. PageID #: 18




                 AGREEMENT IN SETTLEMENT, RELEASE AND WAIVER (RESALE PROHIBITED)
This AGREEMENT is made by and among: (i) The NOCO Company (“NOCO”); and (ii) the individual/entity identified below,
the individual executing this AGREEMENT, and their respective owners, members, shareholders, directors, officers,
employees, agents, successors, assigns, parents, subsidiaries, affiliates, and related entities (“SELLER”). NOCO and
SELLER are collectively referred to as the “PARTIES” and individually as a “PARTY”.


Name (Exact Legal Name)                                             Type of Entity (individual, corporation, etc.)

                                                SELLER Information
Street Address                           City                       State                                   Zip Code


Telephone                                                           Fax Number

Contact Name                                                        Email


Business ID No.                          Website Address            Effective Date




1. Background. NOCO designs, manufactures, and sells            waive any and all claims, actions, causes of action, demands,
products (“PRODUCTS”) under the NOCO® and other                 rights, damages, costs, interest, punitive damages, exemplary
registered and unregistered trademarks which PRODUCTS           damages, equitable relief, attorney fees, expenses and
embody substantial proprietary intellectual property (“NOCO     compensation that they, either jointly or severally, may now
IP”). SELLER, who is not an authorized reseller, has listed     have for economic damage, infringement of intellectual
PRODUCTS for sale and infringed upon the NOCO IP. In            property rights, breach of contract, tortious interference,
exchange for SELLER’s agreement to abide by NOCO’s              negligence, and any other suits or claims for damages,
Minimum Advertised Pricing (“MAP”) policy and other NOCO        whatsoever, at law or in equity, that either PARTY had, has, or
terms and conditions of sale, including without limitation      possibly could have had with respect to the PRODUCTS
NOCO’s Trademark, Copyright, & Brand Policy, NOCO will          and/or to SELLER’S sale of the PRODUCTS.
not pursue legal action for SELLER’s past infringement.         5. Governing Law. The laws of Ohio govern this
2. Non-Sale of PRODUCTS. SELLER agrees that it shall            AGREEMENT; any action to construe or enforce it may only
forever refrain from directly or indirectly selling any         be filed in Cuyahoga County, Ohio; and any objection to
PRODUCTS or using any NOCO IP. If SELLER breaches               such forum is hereby waived.
this AGREEMENT, including by listing any PRODUCTS for           6. Miscellaneous. The PARTIES (i) have fully read this
sale on any website or other platform, including but not        AGREEMENT; (ii) understand all of its terms; (iii) have had
limited to Amazon.com, eBay, or other platform, in violation    the opportunity to consult legal counsel; (iv) have the
of NOCO’s MAP or other terms and conditions of sale,            authority to execute it; and (v) do so voluntarily. This is the
SELLER shall reimburse NOCO for NOCO’s costs to enforce         entire agreement among the PARTIES; supersedes any and
this AGREEMENT, including, but not limited to, reasonable       all prior agreements; has been prepared jointly by them; and
attorney fees and costs incurred.                               shall be interpreted according to the rules of interpretation
3. Source of Supply. Contemporaneously with the                 for arm’s length agreements. If any term is held void or
execution of this AGREEMENT, SELLER shall provide to            invalid, all other terms shall remain valid and fully
NOCO the names and addresses of all of SELLER’s sources         enforceable. This AGREEMENT may be executed in
of supply of any and all PRODUCTS sold, or offered for sale,    counterparts and is effective when counterparts have been
by SELLER.                                                      signed, it being understood that the PARTIES need not sign
4. Mutual Release of All Claims. The PARTIES hereby             the same counterpart. Faxed or electronically mailed
acquit, release and forever discharge each other from, and      counterparts shall be deemed to be originals; digital
                                                                signatures shall have the same force and effect as a
                                                                signature in pen and ink.
THE NOCO COMPANY                                               _____________________________ “SELLER”


By:                                                             By:
        Jonathan Nook, President                                Title:

Date:                                                           Date:




{K0707343.1}
